DISMISS; and Opinion Filed March 22, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01495-CV

        CAPELLA PARK HOMEOWNERS’ ASSOCIATION, INC., Appellant
                                    V.
    WILLIE E. WALLS, III, MELODY HANSON, AND MY ROYAL PALACE, LLC,
                                 Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-14480

                            MEMORANDUM OPINION
                        Before Justices Whitehill, Molberg, and Reichek
                                  Opinion by Justice Reichek

       Before the Court is appellant’s March 18, 2019 unopposed motion to dismiss the appeal

based on settlement. Pursuant to Texas Rule of Appellate Procedure 42.1(a)(1), we grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /Amanda L. Reichek/
                                                 AMANDA L. REICHEK
                                                 JUSTICE

181495F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 CAPELLA PARK HOMEOWNERS’                          On Appeal from the 162nd Judicial District
 ASSOCIATION, INC., Appellant                      Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-13-14480.
 No. 05-18-01495-CV        V.                      Opinion delivered by Justice Reichek,
                                                   Justices Whitehill and Molberg
 WILLIE E. WALLS, III, MELODY                      participating.
 HANSON, AND MY ROYAL PALACE,
 LLC, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       Subject to any agreement among the parties, we ORDER that appellees Willie E. Walls,
III, Melody Hanson, and My Royal Palace, LLC recover their costs, if any, of this appeal from
appellant Capella Park Homeowners’ Association, Inc.


Judgment entered this 22nd day of March 2019.




                                             –2–